PD-0626-15
                                                                  May 20th, 2015
Louise Pearson, Clerk.
Court? of Crimional Appeals.
Supreme Court Bldg., RM. 106.
201 W.    14th.,    P.O.   Box 12308.
Capitol Sta.- Austin, TX. 78711-2308



                                Re:   P.D.R.   Time   Extension

Dear Clerk,
  Enclosed you «will find my PRO-SE Defendants Motion for Time Wtt
Extension, for P.D.R. Please file this motion, and bring it to the
attention to the Honorable Court.

     Please file date and stamp this letter and motion and return it
to    the address    listed for me below.

     I also request that you notify me of the Courts ruling of the
motion.


                                                        Thank You,.


                                                                        -Pfs Jr
                                                        #1555601'
                                                        Ramsey Unit
                                                        1100FM 655
                                                        Rosharon, Tx. 77853

                                                                           FILED IN
                                                                    )LiRT OF CRIMINAL APPEALS
                                                                         MAY 26 2015

                                                                      Hoei Acosta, Cierk




CC.7 FILD                                                    RECEIVED IN
                                                           00URT OFCRIMINAL APPEALS
                              One pg. Cover letter
                                                                  MAY 26 2015




                                  &J&
                           IN THE   COUURT OF CRIMINAL APPEALS
                                       AUSTIN, TEXAS


                                    DAVID   SAMARIPAS JR.
                                              VS
                                    THE   STATE OF TEXAS
          ^3^0'^)^ :'.'s fJ)




                               Appeal No. 13-11-00442-CE


             FIRST MOTION FOR EXTENSION OF TIME TO FILE
                  PETITION FOR DISCRETIONARY REVIEW



  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
    COMES NOW, DAVID SAMARIPAS JR. ,Petitioner, and filees this ®e>
Motion for an Extension of Sixty Days -60- in which to file a
Petition for Discretionary Review. In support of this motion
Appeallant will show the Court the following:

                                              1-
    The petitioner was convicted in the Brazos County Court,
272nd District, for the offense of Engaging in Organized Crime.
Styled:STATE OF TEXAS VS DAVID SAMARIPAS JR. The Petitioner
appealed to the 10th Court of Appeals, but was later transferred
to the 13th Circuit pursuant to a docket, equalization order
issued by the Supreme Court of Texas. This case was affirmed
on April 30th., 2015.

                                             •2.   •
    The present deadline for filing the Petition for Discretio
nary Review is May 30th, 2015. The Petitioner has not requested
any extension prior to this request,

                                              3.
     Petitioners request for an Extension is based upon the
follov/ing facts: Petioner was not informed of the Court of Appeals
affirming until May S-th, 2015. Although appeallant attorney did
mail letter in timely fashion the T.D.C.J, mail room did not get
letter to petitioner until the :8i.th., it was certified and I had
to sign. Furthermore in this letter, petitioners                 attorney,
Mr. Richard Wetzel informed petitioner that this                 letter would
conclude his representation, and he would not be                 filing a PDR
on appeallants behalf. Petitioner is attempting.,                along with the
help of his Family, to obtain legal representation in this matter
    Petitioner has since mailed out numerous letters, and is
awaiting responses,, and to hear from Family on phone calls they've
made. Petitioner has no formal schooling, training, skills, or
expertise in the law, or the appeal process. It is simply taking
some time to find a lawyer within petitioners Family's budget, and
communication from prison to outside world has taken up chunks
of the time allowed.




                                & *f (£>
    WHEREFORE, all things considered , Petitioner PRAYS this
HONORABLE COURT -GRANT- this Motion and EXTEND the deadline for
filing this Petition for Discretionary Review in Cause No:
13-11-00442-CR., to the SIXTY DAYS requester



                                         Pet,
                                         DAV
                                                                        <r
                                         #1555601
                                         Ramsey Unit
                                         1100 FM 655
                                         Rosharon, Texas      77583

                          CERTIFICATE OF SERVICE

     I certify that a.true and correct copy of the above fore
going First Motion for an Extension of Time to file a Petition
for Discretionary Review has been forwarded by the U-S. Mail
postage , first class, to the Attorney of the State for the
Court of Criminal Appeals @, Court of Criminal Appeals, Supreme
Court Bldg., RM. 106. 201 W. 14th.., P.O. Box 12308 Capital Sta
Austin, Texas., 78711-2308. , on this, the 20th. d^y




    I, DAVID SAMARIPAS JR., #1555601-T.D-C.J. I.D-, being
currently incarserated @ the Ramsey Unit, verify and declare
under penalty of perjury that the foregoing statements are
true and correct, executed on this 20th., day of^-May. 2U15

                                                  ti tio
                                                DAVID   S
                                                #1555601
bv                                              Ramsey Unit
                                                1100 FM:655
                                                Rgsharon, Texas.?7583


CC/ FILD
DAVID   SAMARIPAS   JR.




                          &   ,P